           Case 1:19-cv-00995-DAD-GSA Document 42 Filed 07/26/21 Page 1 of 1



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   GUILLERMO TRUJILLO CRUZ,                     1:19-cv-00995-DAD-GSA-PC
 8                                                ORDER GRANTING PLAINTIFF’S
                   Plaintiff,                     MOTION FOR COPIES
 9                                                (ECF No. 41.)
           vs.
10                                                ORDER DIRECTING CLERK TO SEND
     B. BAKER,                                    PLAINTIFF COPIES OF DOCUMENTS
11                                                NOS. 36, 37, AND 39
                  Defendant.
12

13

14          Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se with this civil
15   rights action pursuant to 42 U.S.C. § 1983. On July 23, 2021, Plaintiff filed a motion requesting
16   copies of documents nos. 36, 37, and 39 from the court record for this case to enable him to file
17   objections to the findings and recommendations issued on April 12, 2021. (ECF No. 41.) Good
18   cause appearing, the motion shall be granted.
19          Accordingly, IT IS HEREBY ORDERED that:
20          1.      Plaintiff’s motion for copies, filed on July 23, 2021, is granted; and
21          2.      The clerk is directed to send Plaintiff copies of documents nos. 36, 37, and 39
22   from the court record for this case.
23

24
     IT IS SO ORDERED.

25      Dated:     July 26, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28
